Citation Nr: 1501647	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-13 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic headaches as secondary to an in-service head injury. 


REPRESENTATION

Appellant represented by:	Mark Lippmann, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1986 to July 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The case was most recently before the Board in September 2014 when the claim was remanded to schedule a hearing with the Veteran's newly appointed counsel.  The Veteran testified before the undersigned Veterans Law Judge in November 2012 and October 2014.  Copies of the transcripts from those hearings have been associated with the claims file.  


FINDINGS OF FACT

1. The Veteran sustained a head injury on November 28, 1986.

2. The evidence of record establishes that the Veteran's in-service injury on November 28, 1986 was incurred in the line of duty was not a direct result of an act of willful misconduct.  

3. The competent and credible evidence of record shows that the Veteran's chronic headaches are related to his in-service head injury. 


CONCLUSION OF LAW

The criteria for service connection for chronic headaches have been met.  38 U.S.C.A. §§ 105, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.1(m) and (n), 3.102, 3.301, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Veteran's claim of entitlement to service connection for chronic headaches is being granted herein, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

It is not disputed that the Veteran sustained an in-service head injury on November 28, 1986.  At that time, the Veteran's service treatment records show treatment for "closed head trauma."  Additionally, a March 2010 note from a VA physician indicates that after a review of the Veteran's treatment records, he determined that the Veteran's "headaches relate to traumatic head injury sustained while in the service and may be referred to as post traumatic headaches."  Based on the evidence of record, all three elements of direct service connection are met.

However, the central issue in this case is the determination of whether the Veteran's head injury was incurred in the line of duty or whether it was due to the Veteran's willful misconduct.

Veterans are entitled to a presumption that injuries incurred during active service were "incurred in the line of duty" and not the result of the Veteran's misconduct. See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed.Cir. 2009) (citing 38 U.S.C.A. § 105(a)).  This presumption may be rebutted if the government demonstrates by a preponderance of the evidence that the in-service injury was caused by or resulted from willful misconduct or by abuse of alcohol or drugs.  See Holton, 557 F.3d at 1367.

The simple drinking of an alcoholic beverage is not of itself willful misconduct.  The deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(c)(2).  Proximate causation must be established when injuries sustained as a result of the drinking of alcoholic beverages are considered to be willful misconduct.  See Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).

In this case, the Veteran's service treatment records show he was treated for closed head trauma in November 1986.  An abbreviated medical record from this time states that the Veteran was "involved in a fight [with] another individual after drinking heavily during day."  It goes on to note that the Veteran was struck in the head with a stick.  The physical examination notes report that the Veteran was "moderately intoxicated" and assessed "ETOH abuse."  No blood alcohol readings were recorded.  Also, no line of duty determination was made at this time.  

A complaint statement from his visit to the emergency room indicates that the Veteran was seen for closed head trauma, possible loss of consciousness, and alcohol intoxication but that he "refused to submit to portions of examination (specifically rectal exam), used abusive language, and repeatedly attempted to leave ER."  The Veteran was issued an Article 15, Record of Non-Judicial Punishment, as a result of this incident.  It states that the Veteran failed to obey a lawful order to submit to medical treatment/examination.  However, the Article 15 does not mention intoxication or alcohol abuse. 

In November 2011, an Administrative Decision and Line of Duty Determination found that the Veteran's head injury occurred during a fight which happened after the Veteran was drinking alcohol heavily throughout the day.  The RO thereby determined that the injury was a result of willful misconduct, fighting while being intoxicated, and was not incurred in the line of duty.  Notably, a service department finding that an injury was not in the line of duty or a finding that an injury was due to misconduct is not binding on VA.  

During the Veteran's October 2014 hearing, he indicated that although he had been drinking, he was not intoxicated at the time of the injury in November 1986.  Further, the Veteran stated that he believes he was hit from behind by a biker club and that the attack was unprovoked.  Although he stated that the police drove him back to the Naval Station, he does not recall a police investigation into the matter.  

The evidence does not show that the Veteran's actions meet the definition of willful misconduct as set forth in 38 C.F.R. § 3.1(n) (2014).  At most, the evidence is in equipoise as to whether the Veteran's injury was due to willful misconduct.  Indeed, as outlined above, the circumstances surrounding the Veteran's head injury are not entirely clear, specifically whether the Veteran was intoxicated at the time of the injury or whether he initiated an altercation that caused his injury.  

The Board emphasizes that VA has to show that the altercation that the Veteran was in, and thereby the injury, was caused by an act of willful misconduct by producing evidence establishing the existence of misconduct on the part of the Veteran (intoxication), evidence that the misconduct was willful, and explain how the misconduct proximately resulted in the Veteran's injury.  Alcohol consumption or alcohol abuse does not necessarily constitute willful misconduct.  In other words, the evidence must show that the Veteran willfully became intoxicated which caused him to initiate a fight that proximately resulted in his head injury.  The evidence does not support such a conclusion.  Therefore, the Board must find that the Veteran's actions do not constitute willful misconduct and that his head injury was incurred in the line of duty.  

As noted above, all three elements of a service connection claim have been met with regard to the Veteran's headaches.  Service connection for the Veteran's chronic headaches is warranted.


ORDER

Entitlement to service connection for chronic headaches is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


